Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly disclose a patient support apparatus comprising: a support surface adapted to support a person; a first wireless transceiver adapted to communicate with a headwall unit positioned at a fixed location in a room over a first communication link; a second wireless transceiver adapted to communicate with the headwall unit over a second communication link; a third wireless transceiver adapted to communicate with a wireless access point of a local area network over a third communication link; and a controller adapted to establish communication with the headwall unit over the first communication link and, after establishing communication with the headwall unit over the first communication link to attempt to establish communication with the headwall unit over the second communication link, wherein the controller is further adapted to send an error message to a server on the local area network via the third communication link if the controller is unable to establish the second communication link within a predetermined time period after establishing the first communication link, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684  
							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684